Bell, Chief Judge.
Defendants were jointly indicted, tried and convicted of fraudulently receiving food stamps of a value in excess of $500 in violation of Code Ann. § 99-9904. Defendant Nettles filed a separate notice of appeal in Case No. 56243. Held:
1. Defendants raised an issue concerning the constitutionality of Code Ann. § 99-9904. In Case No. 56242, this question was raised for the first time in this court. Constitutional questions cannot be considered on appeal unless the issue was raised and ruled on in the trial court. Herrin v. Graham, 209 Ga. 281 (71 SE2d 550). In Case No. 56243, the defendant raised the same *15constitutional question in her motion in arrest of judgment. Similarly a constitutional question raised in a motion in arrest of judgment presents nothing for consideration on appeal. Glover v. State, 217 Ga. 401 (122 SE2d 744).
Submitted September 18, 1978
Decided October 16, 1978
Rehearing denied November 7, 1978
Garland, Nuckolls, Kadish, Cook & Weisensee, Reuben A. Garland, Edward T. M. Garland, Mark J. Radish, for appellants (Case No. 56242).
Reuben A. Garland, for appellant (Case No. 56243).
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace Speed, H. Allen Moye, Assistant District Attorneys, for appellee.
2. The evidence authorized the defendants’ conviction of the crime charged in the indictment.

Judgments affirmed.


Shulmán and Birdsong, JJ., concur.